 



Exhibit 10.3
ISDA ®
International Swaps and Derivatives Association, Inc.
SCHEDULE
to the
2002 Master Agreement
dated as of December 1, 2005
between
BANK OF AMERICA, N.A.,
a national banking association
organized and existing under the laws of the United States of America,
(“Party A”)
and
AMERICAN PACIFIC CORPORATION,
a corporation
organized and existing under the laws of Delaware,
(“Party B”)
PART 1: Termination Provisions

(a)   “Specified Entity” means in relation to Party A for the purpose of
Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v):       None;       “Specified
Entity” means in relation to Party B for the purpose of Sections 5(a)(v),
5(a)(vi), 5(a)(vii) and 5(b)(v):       None.   (b)   “Specified Transaction”
will have the meaning specified in Section 14.   (c)   The “Cross-Default”
provisions of Section 5(a)(vi) (as amended in Part 5(d))

will apply to Party A and
will apply to Party B.

    In connection therewith, “Specified Indebtedness” will not have the meaning
specified in Section 14, and such definition shall be replaced by the following:
“any obligation in

29



--------------------------------------------------------------------------------



 



    respect of the payment of moneys (whether present or future, contingent or
otherwise, as principal or surety or otherwise), except that such term shall not
include obligations in respect of deposits received in the ordinary course of a
party’s banking business.”       “Threshold Amount” means with respect to Party
A an amount equal to three percent (3%) of the Shareholders’ Equity of Bank of
America Corporation and with respect to Party B, one million dollars
($1,000,000).       With respect to Party B, the occurrence and continuance
(beyond any specified cure periods) of an “Event of Default” as defined under
the Credit Agreement shall be an Event of Default under this Agreement.      
“Credit Agreement” means the means the Second Lien Credit Agreement dated as of
November 30, 2005, among Party A, Party B, the Guarantors and Lenders named
therein, Wachovia Bank National Association, as Administrative Agent and
Wachovia Capital Markets, LLC, as Sole Lead Arranger and Sole Book Runner (as
amended, extended, supplemented or otherwise modified in writing from time to
time).       “Shareholders’ Equity” means with respect to an entity, at any
time, the sum (as shown in the most recent annual audited financial statements
of such entity) of (i) its capital stock (including preferred stock)
outstanding, taken at par value, (ii) its capital surplus and (iii) its retained
earnings, minus (iv) treasury stock, each to be determined in accordance with
generally accepted accounting principles.   (d)   The “Credit Event Upon Merger”
provisions of Section 5(b)(v)

will apply to Party A
will apply to Party B.

(e)   The “Automatic Early Termination” provision of Section 6(a)

will not apply to Party A
will not apply to Party B.

(f)   “Termination Currency” means United States Dollars.   (g)   Additional
Termination Event will apply.       It shall be an Additional Termination Event
hereunder, with respect to which Party B shall be the sole Affected Party, if
for any reason either Party A’s obligation to lend under the Credit Agreement is
terminated or Party A ceases to be a party to the Credit Agreement.

PART 2: Tax Representations

(a)   Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Party A and Party B will make the following representation:-       It
is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the

30



--------------------------------------------------------------------------------



 



    agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, except that it will not be a breach of this representation where
reliance is placed on clause (ii) above and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.   (b)   Payee Tax Representations. For the purpose
of Section 3(f) of this Agreement, Party A and Party B will make the following
representations specified below, if any:-

  (i)   The following representations will apply to Party A:         Party A is
a national banking association created or organized under the laws of the United
States of America and the federal taxpayer identification number is 94-1687665.
    (ii)   The following representations will apply to Party B:         Party B
is a corporation created or organized under the laws of the State of Delaware
and the federal taxpayer identification number is 59-6490478.

PART 3: Agreement to Deliver Documents
For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are: None   (b)  
Other documents to be delivered are:-

              Party             required to           Covered by deliver      
Date by which to   Section 3(d) document   Form/Document/Certificate   be
delivered   Representation  
Party B
  Financial Statements, Records and Reports as specified and detailed in the
Credit Agreement as may be amended from time to time   Delivery under Credit
Agreement satisfies delivery requirement hereunder.   Yes
 
           
Party B
  Credit Support Document(s)   Delivery not required as previously delivered.  
No
 
           
Party B
  Such other documents as Party A may reasonably request from time to time  
Upon Request   No

31



--------------------------------------------------------------------------------



 



              Party             required to           Covered by deliver      
Date by which to   Section 3(d) document   Form/Document/Certificate   be
delivered   Representation  
Party A and Party B
  Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement and any
Credit Support Document   Upon execution and delivery of this Agreement   Yes
 
           
Party A and Party B
  Certificate of authority and specimen signatures of individuals executing this
Agreement and any Credit Support Document   Upon execution and delivery of this
Agreement and thereafter upon request of the other party   Yes

PART 4: Miscellaneous

(a)   Address for Notices. For the purpose of Section 12(a) of this Agreement:-
      Address for notice or communications to Party A:

Bank of America, N.A.
Sears Tower
233 South Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Swap Operations
Telephone No.: 312-234-2732
Facsimile No.: 312-234-3603

    with a copy to:

Bank of America, N.A.
655 Montgomery Street, CA5-522-17-05
San Francisco, California 94111
Attention: Capital Markets Documentation
Facsimile No.: 415-953-7997

    Address for financial statements to Party A:

Bank of America, N.A.
530 Lytton Avenue, Suite 101
Palo Alto, California 94301
Attention: Portfolio Management Office, Mail Code: CA5-106-01-05
Facsimile No.: 650.853.4529

32



--------------------------------------------------------------------------------



 



    Address for notice or communications to Party B:

American Pacific Corporation
3770 Howard Hughes Parkway, Suite 300
Las Vegas, Nevada 89109
Attn: Dana Kelley, Interim Chief Financial Officer
Telephone No.: 702-699-4163
Facsimile No.: 702-699-9465
Email Address: dkelley@apfc.com

(b)   Process Agent. For the purpose of Section 13(c):       Party A appoints as
its Process Agent: Not applicable.       Party B appoints as its Process Agent:
Not applicable.   (c)   Offices. The provisions of Section 10(a) will apply to
this Agreement.   (d)   Multibranch Party. For the purpose of Section 10(b) of
this Agreement:-       Party A is a Multibranch Party and may enter into a
Transaction through its Charlotte, North Carolina, Chicago, Illinois, San
Francisco, California, New York, New York, Boston, Massachusetts or London,
England Office or such other Office as may be agreed to by the parties in
connection with a Transaction.       Party B is not a Multibranch Party.   (e)  
Calculation Agent. The Calculation Agent is Party A.   (f)   Credit Support
Document. Details of any Credit Support Document:-       The following documents
are “Credit Support Documents.” Party B agrees that the collateral securing the
obligations of Party B to Party A as described in the Credit Support Documents
shall also secure the obligations of Party B to Party A under this Agreement:

(i) Each Guaranty, as such term is defined in the Credit Agreement.
(ii) The Second Lien Security Agreement dated as of November 30, 2005, among
Party B, the Guarantors, as such term is defined in the Credit Agreement,
Wachovia Bank National Association, in its capacity as Administrative Agent and
Control Agent, in favor of Party A
(iii) The Second Lien Pledge Agreement dated as of November 30, 2005, among
Party B, the Guarantors, as such term is defined in the Credit Agreement,
Wachovia Bank National Association, in its capacity as Administrative Agent and
Control Agent, in favor of Party A;
(iv) Each other guaranty of the obligations of Party B under this Agreement or
under the other Credit Support Documents; and
(vii) Each amendment, supplement, modification, renewal, replacement,
consolidation, substitution and extension to the foregoing.

33



--------------------------------------------------------------------------------



 



(g)   Credit Support Provider.

         
 
  Credit Support Provider means in relation to Party A:   Not applicable.
 
       
 
  Credit Support Provider means in relation to Party B:   each of the
Guarantors, as such term is defined in the Credit Agreement.

(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflict of laws provisions, except for Sections 5-1401 and 5-1402 of the New
York General Obligations Law).   (i)   Netting of Payments. Unless the parties
otherwise so agree, “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement, starting as of the date of this
Agreement, within the following group of Transactions, and not otherwise:      
FX Transactions (as defined in the FX Definitions) and Currency Option
Transactions (as defined in the FX Definitions) (but excluding payments with
respect to option premiums and cash settled options); and       Transactions (as
defined in the 1993 Commodity Derivatives Definitions, published by the
International Swaps and Derivatives Association, Inc.) (but excluding payments
with respect to option premiums).   (j)   “Affiliate” will have the meaning
specified in Section 14 of this Agreement.   (k)   Absence of Litigation. For
the purpose of Section 3(c):- “Specified Entity” means in relation to Party A,
none;       “Specified Entity” means in relation to Party B, any Affiliate of
Party B.   (l)   No Agency. The provisions of Section 3(g) will apply to this
Agreement.   (m)   Additional Representation will apply. For the purpose of
Section 3 of this Agreement, each of the following will constitute an Additional
Representation:-       Relationship Between Parties. Each party will be deemed
to represent to the other party on the date on which it enters into a
Transaction that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for that Transaction):-

  (A)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

34



--------------------------------------------------------------------------------



 



  (B)   Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.     (C)   Status of Parties. The other party is not acting as a
fiduciary for or an advisor to it in respect of that Transaction.     (D)  
Eligible Contract Participant. It is an “eligible contract participant” as
defined in Section 1a(12) of the U.S. Commodity Exchange Act, 7 U.S.C.
Section 1a(12).

(n)   Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction and (ii) agrees, to the extent permitted by applicable law, that
recordings may be submitted in evidence in any Proceedings.

PART 5: Other Provisions

(a)   Delivery of Confirmations. For each Transaction entered into hereunder,
Party A shall promptly send to Party B a Confirmation (which may be via
facsimile transmission). Party B agrees to respond to such Confirmation within
two Local Business Days, either confirming agreement thereto or requesting a
correction of any error(s) contained therein. Failure by Party A to send a
Confirmation or of Party B to respond within such period shall not affect the
validity or enforceability of such Transaction. Absent manifest error, there
shall be a presumption that the terms contained in such Confirmation are the
terms of the Transaction.   (b)   Furnishing Specified Information.
Section 4(a)(iii) is hereby amended by inserting “promptly upon the earlier of
(1)” in lieu of the word “upon” at the beginning thereof and inserting “or
(2) such party learning that the form or document is required” before the word
“any” on the first line thereof.   (c)   Waiver of Right to Trial by Jury. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY CREDIT
SUPPORT DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.   (d)   Cross Default.
Section 5(a)(vi) of this Agreement is hereby amended adding the following after
the semicolon at the end thereof:

“provided, however, that notwithstanding the foregoing (but subject to any
provision to the contrary contained in any such agreement or instrument), an
Event of Default shall not occur under either (1) or (2) above if the default,
event of default or other similar condition or event referred to in (1) or the
failure to pay referred to in (2) is caused not (even in part) by the
unavailability of funds but is caused solely due to a technical or
administrative error which has been remedied within three Local Business Days
after notice of such failure is given to the party.”

35



--------------------------------------------------------------------------------



 



(e)   2002 Master Agreement Protocol. Annexes 1 to 18 and Section 6 of the ISDA
2002 Master Agreement Protocol as published by the International Swaps and
Derivatives Association, Inc. on July 15, 2003 are incorporated into and apply
to this Agreement. References in those definitions and provisions to any ISDA
Master Agreement will be deemed to be references to this Master Agreement.

(f)   Consent to Disclosure. Party B consents to Party A effecting such
disclosure as Party A may deem appropriate to enable Party A to transfer Party
B’s records and information to process and execute Party B’s instructions, or in
pursuance of Party A’s or Party B’s commercial interest, to any of its
Affiliates. For the avoidance of doubt, Party B’s consent to disclosure includes
the right on the part of Party A to allow access to any intended recipient of
Party B’s information, to the records of Party A by any means.

(g)   USA PATRIOT Act Notice.1 Party A hereby notifies Party B that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Party B, which information includes the name
and address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.

             
 
           
BANK OF AMERICA, N.A.
      AMERICAN PACIFIC CORPORATION    
 
           
 
           
Name: Susan K. Payunk
      Name: Dana M. Kelley    
Title: Senior Vice President
      Title: Treasurer and Acting chief Financial Officer    

 

1   This provision is included as a means of compliance with the notice
requirements contained in the regulations under the USA PATRIOT Act.

36